   Case 20-03014          Doc 6    Filed 04/30/20 Entered 04/30/20 19:20:39             Desc Main
                                      Document    Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


 In re:                                                 )   Chapter 11
                                                        )
 BK RACING, LLC,                                        )   Case No. 18-30241
                                                        )
                 Debtor.                                )
                                                        )
                                                        )
 MATTHEW W. SMITH, Chapter 11                           )
 Trustee for BK Racing, LLC                             )
                                                        )   Adv. Pro. No. 20-03014
            Plaintiff,                                  )
                                                        )
 v.                                                     )
                                                        )
 RONALD C. DEVINE, BRENDA S.                            )
 DEVINE, CARROLL E. DEVINE,                             )
 RANDALL DEVINE                                         )
 2010 IRREVOCABLE TRUST,                                )
 CHRISTOPHER DEVINE 2010                                )
 IRREVOCABLE TRUST,                                     )
 BENJAMIN DEVINE 2010                                   )
 IRREVOCABLE                                            )
 TRUST, BRC LOANS, LLC, BRC REAL                        )
 ESTATE HOLDINGS, LLC, A&R FOODS,                       )
 INC., VIRGINIA RACERS GROUP, LLC,                      )
 PROPERTY SERVICES, INC., US                            )
 FINANCIAL COMPANIES, LLC, and                          )
 DEVINE FAMILY FOUNDATION,                              )
         Defendants.                                    )
                                                        )

                         EX PARTE MOTION FOR EXTENSION OF TIME

          NOW COMES the above-captioned defendants Ronald C. Devine, et al. (collectively, the

“Defendants”), by and through counsel, requests an extension of time up through and including May 14,

2020 for the purpose to respond to Plaintiff’s Complaint. The undersigned has consulted with Plaintiff’s

counsel who has no objection to the relief requested.
  Case 20-03014        Doc 6     Filed 04/30/20 Entered 04/30/20 19:20:39      Desc Main
                                    Document    Page 2 of 3


      WHEREFORE, Defendants pray the Court for an extension of time within which the Defendant

may respond to Plaintiff’s Complaint up to and including May 14, 2020.




 Dated: Charlotte, North Carolina
        April 30, 2020
                                               ESSEX RICHARDS, P.A.

                                               _/s/ John C. Woodman__________________
                                               John C. Woodman (NC Bar No. 42365)
                                               1701 South Boulevard
                                               Charlotte, North Carolina 28203
                                               Tel: (704) 377-4300
                                               Fax: (704) 372-1357
                                               E-mail: jwoodman@essexrichards.com
  Case 20-03014        Doc 6     Filed 04/30/20 Entered 04/30/20 19:20:39            Desc Main
                                    Document    Page 3 of 3


                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April, 2020, the foregoing EX PARTE MOTION FOR
EXTENSION OF TIME was served by electronic notification on those parties registered with the United
States Bankruptcy Court’s CM/ECF system to receive notices for this case.


 Dated: Charlotte, North Carolina
        April 30, 2020

                                               ESSEX RICHARDS, P.A.


                                               _/s/ John C. Woodman__________________
                                               John C. Woodman (NC Bar No. 42365)
                                               1701 South Boulevard
                                               Charlotte, North Carolina 28203
                                               Tel: (704) 377-4300
                                               Fax: (704) 372-1357
                                               E-mail: jwoodman@essexrichards.com
